11/1/2020         Case: 1:20-cv-05956       Document
                          Coyote pup who survived            #: ago
                                                  attack a year 16-7   Filed:
                                                                    escapes      11/02/20
                                                                            injury            Page
                                                                                   when oak falls on pen1atof  6 PageID
                                                                                                            wildlife           #:612Tribune
                                                                                                                     center - Chicago

                                                                                            ONLY $1 FOR 2 MONTHS                       LOG IN
       SEC TI O N S
                                                                                                   Subscribe now


                                                  CORONAVIRUS IN ILLINOIS UPDATES


    Bricks thrown at Evanston                                     Ask Amy: Inheritance leads                                  Kyle Rittenhouse
    police, Northwestern                                          to tension and guilt                                        vomited and wor
    University students peppe…                                                                                                social media as h




            B R EA K I NG N EWS     NE WS




        Coyote pup who survived attack a year
        ago escapes injury when oak falls on pen
        at wildlife center
                                                        By CHRISTY GUTOWSKI
                                                   CHICAGO TRIBUNE | MAY 27, 2018




        Part of a large oak tree rests on the coyote enclosure at Flint Creek Wildlife Rehabilitation in Barrington on May 27,
https://www.chicagotribune.com/news/breaking/ct-met-barrington-coyote-20180527-story.html                                                       1/6
11/1/2020       Case: 1:20-cv-05956       Document
                        Coyote pup who survived            #: ago
                                                attack a year 16-7   Filed:
                                                                  escapes      11/02/20
                                                                          injury            Page
                                                                                 when oak falls on pen2atof  6 PageID
                                                                                                          wildlife           #:613Tribune
                                                                                                                   center - Chicago
        2018. (Flint Creek Wildlife Rehabilitation)




        Peace, the coyote pup who garnered headlines last year as the lone survivor of a
        brutal attack that killed his five littermates, survived another close encounter.

        After being nursed back to health this past year at Flint Creek Wildlife
        Rehabilitation, Peace and two other coyotes narrowly missed being crushed over
        the holiday weekend when part of a massive oak tree crashed atop their enclosure.



        The Saturday morning mishap destroyed the large pen and caused damage to a
        nearby red fox enclosure, said Dawn Keller, founder and director of the Barrington
        not-for-profit facility, which takes in more than 3,000 injured or orphaned animals
        a year.

        The coyotes and red foxes were uninjured. She said several baby foxes, or “kits,”
        were scheduled to be moved into the enclosure later that day. The fallen oak also
        narrowly missed an opossum, a wild turkey and several Canada geese in smaller
        enclosures.




        “It could have been much worse,” Keller said. “Fortunately, no one was injured or
        killed and no one got out.”

        The rehab center temporarily halted intakes over the weekend while the staff
        moved the animals to other enclosures and cleared the mess.

        Keller said the three coyotes instinctively huddled together in a corner of their
        demolished enclosure until freed from the wreckage and moved into a temporary
        cage. Though initially terrified, all three were doing much better Sunday, Keller
        said.

        “They’re much more relaxed,” she said. “They’re missing their home with their
        pond and hollowed logs, but they’re safe and calm.”

https://www.chicagotribune.com/news/breaking/ct-met-barrington-coyote-20180527-story.html                                                   2/6
11/1/2020       Case: 1:20-cv-05956       Document
                        Coyote pup who survived            #: ago
                                                attack a year 16-7   Filed:
                                                                  escapes      11/02/20
                                                                          injury            Page
                                                                                 when oak falls on pen3atof  6 PageID
                                                                                                          wildlife           #:614Tribune
                                                                                                                   center - Chicago




        A coyote pup named Peace is shown in 2017 while recovering from injuries incurred when its siblings died. (Stacey
        Wescott / Chicago Tribune)



        This isn’t the first time Peace the coyote has survived danger. A fisherman found
        him in a burlap bag last May in a Cook County Forest Preserve pond in Barrington
        Hills. Five other pups drowned. All had been beaten.

        But Peace, who was just 1 pound, survived and has been at Flint Creek ever since
        recovering from his injuries, including a shattered leg. Staffers settled on his name
        as a way to advocate for the peaceful coexistence of coyotes and other wildlife and
        humans, Keller said.

        The center’s longtime coyote, Beautiful, who serves as a kind of surrogate mom to
        the younger fosters, as well as one other coyote, also were in the enclosure at the
        time of the accident.



                            Breaking News Newsletter
                            As it happens


                            Get updates on the coronavirus pandemic and other news as it happens with our
                            breaking email alerts


                ENTER YOUR EMAIL ADDRESS
https://www.chicagotribune.com/news/breaking/ct-met-barrington-coyote-20180527-story.html                                                   3/6
11/1/2020       Case: 1:20-cv-05956       Document
                        Coyote pup who survived            #: ago
                                                attack a year 16-7   Filed:
                                                                  escapes      11/02/20
                                                                          injury            Page
                                                                                 when oak falls on pen4atof  6 PageID
                                                                                                          wildlife           #:615Tribune
                                                                                                                   center - Chicago




        According to Keller, the arborist who assisted her Saturday said the tree, while
        healthy, likely fell due to its size and the fact it was leaning.




        She estimated damage at about $6,500, which included replacing the enclosure,
        hiring a tree service to remove the fallen oak and further cleanup.


             LATEST BREAKING NEWS



             COVID-19 in Illinois by the numbers: Here’s a daily update on cases, positivity
             rate and hospital data in your area
             34m



             COVID-19 cases in Illinois by ZIP code: Search for your neighborhood
             36m




             Daily Illinois coronavirus graphs: 35 new deaths, 6,980 new conﬁrmed cases and
             78,458 new test results
             41m




             Bricks thrown at Evanston police, Northwestern University students pepper-
             sprayed in oﬀ-campus clash as protesters again call on university to defund its
             police
             42m



             Coronavirus in Illinois updates: 6,980 newly conﬁrmed cases of COVID-19 and 35
             new deaths reported as statewide positivity rate hits 8%
             56m



        The rehab does not receive government subsidies and relies on donations from the
        public. For more information, visit flintcreekwildlife.org.

        cmgutowski@chicagotribune.com

        Twitter @christygutowsk1
https://www.chicagotribune.com/news/breaking/ct-met-barrington-coyote-20180527-story.html                                                   4/6
11/1/2020       Case: 1:20-cv-05956       Document
                        Coyote pup who survived            #: ago
                                                attack a year 16-7   Filed:
                                                                  escapes      11/02/20
                                                                          injury            Page
                                                                                 when oak falls on pen5atof  6 PageID
                                                                                                          wildlife           #:616Tribune
                                                                                                                   center - Chicago



        RELATED

        'Zombie' coyotes reportedly seen in suburbs, and residents warned to keep
        away »

        Editorial: Coexisting with coyotes (and wolves and bears and ...) in Illinois »




   CONNECT




   TRIBUNE PUBLISHING

   New York Daily News                                                             The Baltimore Sun

   Orlando Sentinel                                                                Sun Sentinel of Fla.

   The Morning Call of Pa.                                                         Hartford Courant

   Daily Press of Va.                                                              The Virginian-Pilot

   The Daily Meal                                                                  BestReviews



   COMPANY INFO

   Careers                                                                         About us

   Privacy Policy                                                                  Terms of Service

   Archives                                                                        Contact us

   Coupons                                                                         Local print ads

   Manage Web Notifications                                                        TAG disclosure

   FAQ                                                                             Chicago Tribune Store

   Media kit



https://www.chicagotribune.com/news/breaking/ct-met-barrington-coyote-20180527-story.html                                                   5/6
11/1/2020       Case: 1:20-cv-05956       Document
                        Coyote pup who survived            #: ago
                                                attack a year 16-7   Filed:
                                                                  escapes      11/02/20
                                                                          injury            Page
                                                                                 when oak falls on pen6atof  6 PageID
                                                                                                          wildlife           #:617Tribune
                                                                                                                   center - Chicago

                                                       Copyright © 2020, Chicago Tribune




https://www.chicagotribune.com/news/breaking/ct-met-barrington-coyote-20180527-story.html                                                   6/6
